Dove, J. This is a cause of action brought by Richard Wagoner, d/b/a Wagoner’s Motorama, for damages allegedly resulting from the negligence of the State of Illinois in issuing a Certificate of Title to a certain 1967 Ford Galaxie 500 automobile. Claimant alleges that he is the owner of a used car business in the City of Springfield, Illinois, and that on February 15, 1967, he purchased a 1967 Ford Galaxie 500, registered number 7W55C114223, from one Ronald M. Harris for $2,100.00. Claimant alleges that at the time of purchase he was a bona fide purchaser for value, relying upon a Certificate of Title issued by the State of Illinois to Ronald M. Harris. On February 20, 1968, claimant was advised by the Illinois State Police that the 1967 Ford Galaxie 500 had been stolen from the Avis Rent-A-Car System, and claimant subsequently paid the sum of $1,750.00 to Avis Rent-A-Car System, the legal owner of the automobile. The claimant alleges negligence on the part of the respondent in placing in the possession of Ronald M. Harris a Certificate of Title upon which he relied, and seeks damages in the amount of $1,750.00. The only evidence introduced on behalf of respondent was a departmental report consisting of a letter from the Secretary of State to the Attorney General of the State of Illinois, dated July 17, 1968, in which it appears that when Mr. Harris made his application for a Certificate of Title for the 1967 Ford Galaxie 500, and submitted a fee, he surrendered certain documents including a purported bill of sale for the 1967 Ford, by Lendrum & Hartman Ltd. to a Richard M. Harris of Canterbury, Kent, England. The departmental report neither admits nor denies any negligence. In the case of Rice vs. Galkowski, 333 Ill. App. 652, the Appellate Court held that mere possession of an automobile with Certificate of Title thereto was not sufficient indicia of the possessor’s ownership so as to be relied upon by one subsequently purchasing the automobile from such possessor. It is the opinion of this Court that the claimant has failed to prove by a preponderance of the evidence that the respondent, State of Illinois, was in fact negligent or careless in issuing a Certificate of Title to the 1967 Ford Galaxie 500 to Ronald M. Harris, and that such negligence was the proximate cause of claimant’s loss. It appears from the evidence in this case that the Secretary of State acted properly and pursuant to statute in issuing the Certificate of Title, based on the documents presented to the Secretary by Harris. The Uniform Motor Vehicle Anti-Theft Act provides for the issuance of Certificates of Title for motor vehicles and regulates various matters pertaining to such Certificates. If a Certificate of Title to an automobile is mistakenly issued by the Secretary of State, it is the opinion of this Court that the Legislature did not intend that the State of Illinois compensate persons for any loss they may have sustained by reason of their relying upon such Certificate of Title. For the foregoing reasons claimant’s claim is hereby denied.